Citation Nr: 0842855	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  05-35 666A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for exudative 
pharyngitis.

3.  Entitlement to service connection for earaches.

4.  Entitlement to service connection for a psychiatric 
disability.

5.  Entitlement to service connection for a low back 
disability.

6.  Entitlement to service connection for a disability of the 
lower extremities.

7.  Entitlement to service connection for a urinary 
disability.

8.  Entitlement to service connection for a sinus condition.

9.  Entitlement to service connection for a disability of the 
joints.

10.  Entitlement to non-service-connected pension benefits.

11.  Entitlement to a total disability rating due to 
individual employability resulting from service-connected 
disability (TDIU).


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to August 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from April 2005, August 2005, and February 2008 
rating decisions issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Philadelphia, Pennsylvania, 
which, in pertinent part, denied entitlement to service 
connection for the above conditions, as well as entitlement 
to TDIU and nonservice-connected pension.  

While the issues of entitlement to service connection for 
brain and eye disabilities were developed by the RO for 
appeal, from the veteran's numerous statements to VA, it is 
clear that he has only intended to pursue a claim for 
entitlement to service connection for headaches.  In 
correspondence with VA, the veteran has referenced undergoing 
a brain MRI in 1998 to treat his headaches and experiencing 
pain over his eyes.  These statements were interpreted by the 
RO as additional claims pertaining to the brain and eyes, but 
they clearly describe treatment and symptoms in relation to 
the veteran's claim for service connection for headaches.  
Therefore, these issues will be considered as a single claim 
for entitlement to service connection for headaches.

Decisions as to the pharyngitis and pension claims were 
erroneously announced in supplemental statements of the case, 
rather than in statements of the case as is required by VA 
regulation.  38 C.F.R. § 19.31 (2008).  Although labeled 
supplemental statements of the case, these documents 
contained all of the information that would have been 
conveyed by a statement of the case, and the veteran was able 
to perfect appeals with regard to these issues.  Hence, he 
was not prejudiced.

In March 2008, the veteran submitted records of treatment for 
a colon polyp and a statement referring to the evidence as 
reports pertaining to "new colon cancer."  It is unclear 
whether the veteran is filing a claim for entitlement to 
service connection for his colon polyp, and this matter is 
referred to the agency of original jurisdiction for 
appropriate action.  

The issues of entitlement to service connection for earaches 
and hearing loss, headaches, a urinary disability, and TDIU 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran has no chronic residuals from exudative 
pharyngitis.

2.  A current low back disability is not etiologically 
related to service.

3.  Disability of the lower extremities is not related to 
service nor was such disability caused or permanently 
worsened by a service-connected disability.  

4.  A current psychiatric disability is unrelated to a 
disease or injury in service.

5.  The veteran does not have a chronic sinus disability.

6.  The veteran does not have a disability of the joints.

7.  The veteran's annualized countable income for the years 
2005, 2006, 2007, and 2008, including unreimbursed medical 
expenses, exceeds the maximum annual income for pension 
benefits.


CONCLUSIONS OF LAW

1.  Exudative pharyngitis was neither incurred in nor 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1116 
(West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2008).

2.  Low back disability was not incurred or aggravated during 
active service, and its incurrence or aggravation during 
service may not be presumed.  38 U.S.C.A. §§ 1110, 1112 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309.

3.  A disability of the lower extremities is not proximately 
due to or the result of a service-connected disability.  38 
U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.303, 3.310 (2008).

4.  A psychiatric disability was neither incurred in nor 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1112; 38 
C.F.R. § 3.303.

5.  A chronic sinus disability was neither incurred in nor 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 
1116; 38 C.F.R. §§ 3.303, 3.307, 3.309.

6.  A disability of the joints was neither incurred in nor 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 
1116; 38 C.F.R. §§ 3.303, 3.307, 3.309.

7.  The veteran's income exceeds the limits for receiving 
pension benefits for the period beginning May 1, 2005.  38 
U.S.C.A. §§ 1521, 5107 (West 2002); 38 C.F.R. §§ 3.3(b)(3), 
3.23, 3.271, 3.272, 3.273 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In letters issued in April 2007 and July 2007, the RO 
notified the veteran of the evidence needed to substantiate 
his claims for entitlement to service connection on a direct 
and secondary basis and entitlement to nonservice-connected 
pension.  The letters also satisfied the second and third 
elements of the duty to notify by informing the veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  Nonetheless, 
the VCAA letters provided notice on this element.

The veteran has substantiated his status as a veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claims, by the April and July 2007 letters.  

There was a timing deficiency in that the April and July 2007 
letters were sent after the initial adjudication of the 
claims.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  The timing deficiency was cured by readjudication of 
the claims in subsequently issued statements of the case or 
supplemental statements of the case.  Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007).

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, records from various 
federal agencies, and private medical records.  VA has also 
received the notice of award of Social Security disability 
benefits, and an associated work history and assessment.  The 
RO attempted to obtain complete Social Security records, but 
was informed by SSA that the folder had been destroyed.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for 
getting an examination under the VCAA is low.  McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).

The veteran has not been afforded VA examinations or medical 
opinions in response to his claims for service connection but 
has determined that no such examinations or opinions are 
required.  The medical evidence of record is sufficient to 
decide the claims and there is no reasonable possibility that 
such examinations would result in evidence to substantiate 
the claims.  In this regard, the Board notes that there is no 
competent evidence relating a current psychiatric, sinus, or 
joint disability to service, and there is no competent 
evidence that any current disability is related to exudative 
pharyngitis in service.  There are no medical opinions 
suggesting such a link, and the veteran has reported that his 
symptoms began after service.  Therefore, VA examinations 
regarding these claims are not required.  

In addition, although the veteran clearly has a current low 
back disability, the only evidence of an association between 
this condition and active service are his statements, which 
as discussed below, are not credible.  Therefore, VA has 
complied with the duty to assist. 

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Service Connection Claims

General Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as psychoses and 
arthritis, are presumed to have been incurred in service if 
such manifested to a compensable degree within one year of 
separation from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307(a), 3.309(a). 

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f) 
(West 2002). Moreover, the diseases listed at 38 C.F.R. § 
3.309(e) shall have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne and 
porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within one year, after the last 
date on which the veteran was exposed to an herbicide agent 
during active service.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6)(ii) (2007).  In addition, the United States Court 
of Appeals for the Federal Circuit has determined that a 
veteran is not precluded from establishing service connection 
with proof of actual direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Psychiatric, Sinus, and Joint Disabilities

Service treatment records show that the veteran was noted to 
have some symptoms of sinusitis in April 1970, but no 
diagnosis was rendered.  There is no evidence of a 
psychiatric or joint disability during service.  The 
separation examination from August 1970 shows that the 
veteran's sinuses, upper and lower extremities, and 
psychiatric evaluation were all normal.  

The post-service evidence is negative for treatment 
pertaining to a psychiatric condition or the veteran's joints 
other than his lumbar spine.

A November 2007 letter from the veteran's dentist establishes 
that the veteran complained of pain in the upper right jaw 
and sinus area in July and August 2007.  He was found to have 
a upper right molar fracture with pulp necrosis and was 
treated with root canal therapy in October 2007.

The veteran has reported that he experiences joint pain, 
sinus pain, and symptoms of a psychiatric condition such as 
anxiety, depression, and decreased memory and concentration.

Service connection requires the presence of a current 
disability, meaning a disability must be shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  To be 
present as a current disability the condition must be shown 
at the time of the claim, as opposed to some time in the 
distant past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 
1998).

The veteran's only treatment relevant to his sinuses occurred 
in April 1970 when he was noted to have some symptoms of 
sinusitis.  No chronic sinus condition was diagnosed at that 
time, and his sinuses were found to be normal at his August 
1970 separation examination.  In addition, his complaints of 
sinus pain in July and August 2007, more than 35 years after 
his separation from active duty service, were attributed to a 
fractured molar and resolved by a root canal.  

Furthermore, there is no treatment during or after active 
duty service for a psychiatric condition or a disability 
manifested by joint pain.

The veteran is competent to report current symptomatology.  
He is not, however, competent to attribute those symptoms to 
a disease or injury in service.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  There is no competent medical opinion 
attributing current psychiatric, sinus or joint disabilities 
to service.

Although, the veteran would also be competent to report a 
continuity of symptomatology, he has not done so.  In 
February 2005, he reported that his psychiatric symptoms 
began "shortly" after service.  He has noted his 
hospitalization in service and contended that most of his 
current disabilities arose at that time, but has not reported 
continuous symptomatology.

The veteran has also contended that he has sinus and joint 
disabilities as a result of exposure to Agent Orange.  As a 
veteran with service in Vietnam during the Vietnam era, his 
exposure to herbicides is presumed.  38 U.S.C.A. § 1116(f) 
(West Supp. 2008).  Sinus and joint disabilities are not, 
however, among the disease subject to presumptive service 
connection on the basis of such exposure.  38 U.S.C.A. 
§ 1116(a)(2) (West Supp. 2008).  Service connection could 
still be established if there was competent scientific or 
medical evidence linking the claimed disabilities to 
herbicide exposure.  Stefl v. Nicholson, 21 Vet. App. 120 
(2007).  There is no such evidence in this case.

The evidence is against a finding of any current disabilities 
due to service.  Absent proof of the existence of the 
disabilities being claimed, there can be no valid claim.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  Accordingly, the Board must conclude that the 
preponderance of the evidence is against the claims.

Low Back Disability

The veteran contends that he injured his low back twice 
during active duty service in 1969 or 1970 when he was thrown 
into a wall from a mortar attack and again when he slipped 
down wet steps while descending from a guard tower.  

Service treatment records show that the veteran's spine was 
found to be normal at his September 1968 enlistment 
examination, although a history of back problems is recorded 
on his enlistment medical history form.  A December 1968 
orthopedic consultation showed no pathology related to the 
veteran's back and normal lumbar spine X-rays.  The 
separation examination from September 1970 shows that the 
veteran's spine was found to be normal.

The post-service medial evidence of record establishes that 
the veteran underwent surgery to correct a ruptured disc in 
his lumbar spine in May 1978.  In August 1991, 14 years 
later, he was treated a private hospital for severe low back 
pain secondary to a lumbosacral sprain.  He reported a past 
history of a lumbar laminectomy in 1979.  A May 1993 MRI 
showed a small central disc herniation at the L1-L2 level of 
the spine.

The veteran was again treated for severe low back pain in 
September 2005 and also reported complaints of right leg 
pain, numbness, and tingling.  An MRI showed an L3-L4 disc 
herniation with nerve root compression, an L1-L2 disc 
protrusion, and disc disease and spondylosis throughout the 
lumbar spine.  In October 2005, the veteran underwent a 
second lumbar laminectomy.  

In July 2005, the veteran applied for benefits from the 
Social Security Administration (SSA).  The veteran's work 
history report submitted in connection with his claim is of 
record.  The veteran reported that he first injured his back 
at work in April 1978 when he was employed as an airplane 
manufacturer.  He underwent corrective surgery in May 1978 
and experienced recurring back pain since that time.  

As noted above, the veteran reported having back problems on 
his enlistment medical history form in September 1968.  As 
there is evidence that the veteran's low back disability pre-
existed active duty service, the Board must determine whether 
the presumption of soundness applies to the veteran's claim, 
and if so, whether it has been rebutted by the evidence of 
record.  

A veteran will be considered to have been in sound condition 
when examined for service except as to defects noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto and was not aggravated by such 
service.  Only such conditions as are recorded in the 
examination reports are to be considered as noted.  38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

The veteran's own account of the preservice existence of a 
disability does not constitute evidence that such disability 
in fact preexisted service.  3.304(b)(1); Paulson v. Brown, 7 
Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238 
(1995).  Indeed, as 38 C.F.R. § 3.304(b)(1) specifically sets 
forth,  

History of preservice existence of conditions 
recorded at the time of examination does not 
constitute a notation of such conditions but will 
be considered together with all other material 
evidence in determinations as to inception.  
Determinations should not be based on medical 
judgment alone as distinguished from accepted 
medical principles, or on history alone without 
regard to clinical factors pertinent to the basic 
character, origin and development of such injury or 
disease.  They should be based on thorough analysis 
of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted 
medical principles pertaining to the history, 
manifestations, clinical course, and character of 
the particular injury or disease or residuals 
thereof.

While the veteran reported having a history of back problems 
prior to active duty service on his enlistment medical 
history form, his spine was found to be normal at the 
September 1968 enlistment examination.  The veteran's own 
account of a pre-existing back disability at that time does 
not, in and of itself, rebut the presumption of sound 
condition.  38 C.F.R. § 3.304(b)(1).  Accordingly, the 
presumption of soundness applies.  In order to rebut the 
presumption, VA must establish by clear and unmistakable 
evidence that the veteran's current low back disability pre-
existed service and was not aggravated therein.  

As the record contains no other evidence that the veteran had 
a low back disability prior to his entry into active duty 
service, the presumption of soundness is not rebutted and the 
Board will proceed with the veteran's claim using a direct 
service connection analysis.

The veteran has reported that he initially injured his back 
during active duty service and that he has experienced low 
back pain since that time.  While the veteran is competent to 
report when his symptoms began and any incidents of injury in 
service, the Board finds that his statements are not 
credible.

The record contains private treatment records for a low back 
disability dating from May 1978, but at no time has the 
veteran reported a history of low back problems dating back 
to service while receiving contemporaneous medical treatment.  
In fact, the veteran consistently reported a history of low 
back pain dating from only 1978.  

In addition, when seeking entitlement to disability benefits 
from the SSA in July 2005, the veteran reported that his low 
back disability first began when he injured himself during 
his employment as an airplane manufacturer in April 1978.  
These statements directly contradict the history has provided 
to VA in connection with his claim for compensation.  

There is also no competent evidence of record of a nexus 
between the veteran's low back disability and his active duty 
service.  The veteran's separation examination from service 
in August 1970 shows that his spine was normal, and the 
earliest evidence of a low back disability dates from 1978, 
eight years after his separation from active duty.  

Where, a veteran engaged in combat, satisfactory lay evidence 
that an injury or disease was incurred in service will be 
accepted as sufficient proof of service connection where such 
evidence is consistent with the circumstances, conditions, or 
hardships, of service.  38 U.S.C.A. § 1154(b) (West 2002).  

Section 1154(b) sets forth a three step sequential analysis 
that must be undertaken when a combat veteran seeks benefits 
under the method of proof provided by the statute.  First, it 
must be determined whether the veteran has proffered 
"satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease."  Second, it must be 
determined whether the proffered evidence is "consistent 
with the circumstances, conditions, or hardships of such 
service."  Finally, if the first two requirements are met, 
VA "shall accept the veteran's evidence as "sufficient 
proof of service connection," even if no official record 
exists of such incurrence exists.  In such a case a factual 
presumption arises that that the alleged injury or disease is 
service connected.  Collette v. Brown, 82 F.3d 389, 393 (Fed. 
Cir. 1996); 38 C.F.R. § 3.304 (1996).  

Competent evidence of a current disability and of a nexus 
between service and a current disability is still required 
under 38 U.S.C.A. § 1154(b).  Wade v. West, 11 Vet. App. 302 
(1998); Turpen v. Gober, 10 Vet. App. 536 (1997); Libertine 
v. Brown, 9 Vet. App. 521 (1996).  

As to the first element of the Collette test, the veteran has 
reported that there is no record of the combat related back 
injuries because he was directed not to seek treatment.  The 
service treatment records, however, show that he did seek 
treatment for other conditions while in Vietnam and made no 
mention of the back injuries at the time of his separation 
from service.  He also failed to mention what he is now 
describing as rather significant injuries, when treated for 
back disability after service.  His recent reports of an in-
service injury are not considered satisfactory given the 
contradictions in the contemporaneous record in service and 
in the years after service.

Even if the in-service injury were conceded, there is no 
competent and credible evidence linking the current back 
disability to that injury.  

In essence, the only evidence of a nexus between the 
veteran's current low back disability and active duty service 
is the opinion of the veteran.  As noted above, the Board has 
found that his statements are not credible, and as a lay 
person, he is not competent to provide an opinion concerning 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim, and it is therefore, 
denied.  38 U.S.C.A. § 5107(b) (West 2002).

Lower Extremity Disability

Service connection is also provided for a disability, which 
is proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has held 
that service connection can be granted under 38 C.F.R. § 
3.310, for a disability that is aggravated by a service-
connected disability and that compensation can be paid for 
any additional impairment resulting from the service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  
VA has amended 38 C.F.R. § 3.310 to explicitly incorporate 
the holding in Allen.  71 Fed. Reg. 52,744-52,747.

The veteran contends that he has a disability of the lower 
extremities secondary to his low-back disability.  As noted 
above, service connection is not warranted for the veteran's 
low back disability.  Therefore, service connection for a 
disability of the lower extremities, to include neurologic 
impairment, as secondary to a low back condition is not 
possible.  38 C.F.R. § 3.310 (2008).

Exudative Pharyngitis

The veteran contends that service connection is warranted for 
exudative pharyngitis as he was diagnosed with this condition 
and hospitalized for 30 days during service due to a sore 
throat that left him unable to eat.  

Service connection requires the presence of a current 
disability, meaning a disability must be shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  To be 
present as a current disability the condition must be shown 
at the time of the claim, as opposed to some time in the 
distant past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 
1998).

Service treatment records show that that the veteran was 
treated for a thrush-like sore throat several times in April 
1970 and appears to have been admitted to the Saigon Field 
Hospital for three days.  He was diagnosed as having 
exudative pharyngitis and noted to have difficulty eating.  
The examination for separation in August 1970 shows that the 
veteran's throat was normal.  

The veteran has consistently stated that he has experienced 
sore throats after active duty that are related to the 
exudative pharyngitis during service.  While the veteran is 
competent to report that he currently experiences sore 
throats, he is not competent to render an opinion as to a 
medical diagnosis or causation.  Grottveit v. Brown; Espiritu 
v. Derwinski.  

He has also not reported a continuity of symptomatology.  In 
May 2007, he reported that his symptoms began in 1984.  

The post-service medical evidence is negative for treatment 
or complaints for a sore throat.  Therefore, the veteran's 
only treatment and diagnosis related to his complaints of a 
sore throat occurred in April 1970, more than 35 years before 
his claim for service connection was received.  

The veteran also contends that exudative pharyngitis is a 
result of exposure to Agent Orange.  Exudative pharyngitis is 
not among the diseases subject to presumptive service 
connection on the basis of herbicide exposure.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307, 3.309.  There is also no 
competent evidence linking that disease to herbicide 
exposure.

There is no competent evidence of chronic residuals from the 
veteran's in-service diagnosis of exudative pharyngitis or 
that he has a current disability of the throat.  Therefore, 
the evidence is against a finding of any current disability 
due to service.  Absent proof of the existence of the 
disability being claimed, there can be no valid claim.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  Accordingly, the Board must conclude that the 
preponderance of the evidence is against the claim.

Non-service-connected Pension

Legal Criteria

Non service-connected pension is a benefit payable by VA to a 
veteran of a period of war because of permanent and total 
disability.  The amount of pension actually received is the 
difference between the recipient's countable income and the 
maximum annual rate permitted by VA given the recipient's 
circumstances.  Income eligibility for pension, and the 
amount of any pension payable, is determined by subtracting 
the veteran's annual family countable income from the maximum 
annual pension rate applicable to the veteran's 
circumstances.  The maximum annual pension rate is adjusted 
from year to year.

Basic entitlement to such pension exists if, among other 
things, the veteran's income is not in excess of the maximum 
annual pension rate (MAPR) specified in 38 C.F.R. § 3.23. 38 
U.S.C.A. § 1521(a), (b); 38 C.F.R. §3.21(a)(3), 3.23(a), (b), 
(d)(4).  The MAPR is published in Appendix B of VA Manual 
M21-1 and is to be given the same force and effect as if 
published in VA regulations.  38 C.F.R. §§ 3.21, 3.23.

In 2005, the maximum annual rate of improved pension for a 
veteran with one dependent was $13,309.  See VA Manual M21- 
1, Part I, Appendix B (Change 52, September 29, 2006); 38 
U.S.C.A. § 1521; 38 C.F.R. § 3.23.

In 2006, the maximum annual rate of improved pension for a 
veteran with one dependent was $13,855.  See VA Manual M21- 
1, Part I, Appendix B (Change 54, November 14, 2006); 38 
U.S.C.A. § 1521; 38 C.F.R. § 3.23.

In determining annual income, all payments of any kind or 
from any source shall be counted as income during the 12- 
month annualization period in which received unless 
specifically excluded under 38 C.F.R. § 3.272.  Recurring 
income, received or anticipated in equal amounts and at 
regular intervals such as weekly, monthly, quarterly and 
which will continue throughout an entire 12-month 
annualization period, will be counted as income during the 
12-month annualization period in which it is received or 
anticipated.  38 C.F.R. § 3.271(a)(1).  Nonrecurring income, 
received or anticipated on a one-time basis during a 12-month 
annualization period, will be counted as income for a full 
12-month annualization period following receipt of the 
income.  38 C.F.R. § 3.271(a)(1),(3).  The amount of any 
nonrecurring countable income received by a beneficiary shall 
be added to the beneficiary's annual rate of income for a 12- 
month annualization period commencing on the effective date 
on which the nonrecurring income is countable. 38 C.F.R. § 
3.273(c).
Under 38 C.F.R. § 3.272, medical expenses in excess of five 
percent of the MAPR, which have been paid shall be excluded 
from countable income for the purpose of determining 
entitlement to improved pension

The term "veteran's annual income" for purposes of improved 
pension eligibility includes the veteran's annual income and 
the annual income of the veteran's dependent spouse.  38 
C.F.R. § 3.23(d)(4).

Analysis

The veteran's claim for pension was received in January 2005.  
The evidence reflects that he has a dependent spouse.

In the April 2005 decision on appeal, the RO found that the 
veteran's income of $18,004 exceeded the maximum annual rate 
of improved pension for a veteran with one dependant of 
$13,309.

In 2006, the veteran was unemployed and received SSA payments 
of $1,292 per month until December, when his payment was 
increased to $1,334.  As there is no other indication to the 
contrary, he also continued to receive his monthly rental 
payment of $525 and his wife received $400 in income.  No 
unreimbursed medical expenses were reported.

Therefore, the veteran's adjusted countable income for the 
year 2006 of $22,246 again exceeded the maximum annual rate 
of improved pension for a veteran with one dependent of 
$13,855.

The veteran has not reported financial information for the 
year 2007 or 2008, but has reported that he continues to 
receive Social Security disability benefits.  Payments from 
the SSA alone would exceed the maximum annual rate of 
improved pension for 2007 and 2008.

Based on the foregoing, the Board finds that the veteran's 
annual family income clearly exceeded the income limit 
established by the maximum annual rate of improved pension 
for 2005, 2006, 2007, and 2008, and the veteran is therefore 
ineligible for a non service-connected pension for these 
years due to excessive income for non service-connected 
pension purposes.

Pursuant to the governing legal authority, the veteran does 
not meet the basic income eligibility requirement to 
establish entitlement to non service-connected pension 
benefits.  Where, as here, the law, and not the evidence, is 
dispositive, the appeal must be denied as without legal 
merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

Entitlement to service connection for exudative pharyngitis 
is denied.

Entitlement to service connection for a psychiatric 
disability is denied.

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for a disability of the 
lower extremities is denied.

Entitlement to service connection for a sinus condition is 
denied.

Entitlement to service connection for a disability of the 
joints, is denied.

Entitlement to non-service-connected pension is denied.


REMAND

The veteran contends that service connection is warranted for 
earaches, headaches, and a urinary disability due to his 
exposure to herbicides while in Vietnam.  Service treatment 
records show treatment for headaches during service, as well 
as diagnoses of tension headaches and possible benign 
prostatic hypertrophy after service.  The veteran also 
complained of earaches to his private physician in March 
1979.  While not entirely clear, his statements can be read 
as reporting symptoms of these conditions since active duty 
service.  

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.  An examination is needed to determine the whether any 
current earaches, headaches or urinary problems are related 
to service.  

As the veteran's claim for TDIU is inextricably intertwined 
with his remanded claims for service connection, the claim 
for TDIU must be adjudicated after the action described above 
is undertaken.  

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  The veteran should be afforded VA 
examination(s) to ascertain the nature 
and etiology of any current earaches, 
headaches, and urinary condition.  

The claims folders must be made available 
to and reviewed by the examiner(s).  The 
examination report(s) should reflect that 
the claims folders were reviewed.

After examining the veteran, the 
examiner(s) should proffer an opinion as 
to whether it is at least as likely as 
not (a 50 percent or better probability) 
that any current earache, headache, and 
urinary conditions had their onset in 
service or are otherwise the result of a 
disease or injury in service, including 
exposure to herbicides.

The examiner(s) are advised that the 
veteran is competent to report injuries 
and symptoms in service, regardless of 
the contents of the service medical 
records, and that the veteran's reports 
must be considered.  

The examiner(s) should also opine as to 
whether any current disability that is 
found to be related to service would 
preclude gainful employment consistent 
with the veteran's education and 
occupational experience.

The rationale for any opinions should 
also be provided.

2.  Then, the RO or the AMC should 
readjudicate the claims, including the 
claim for TDIU.  If the benefits sought 
on appeal are not granted, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case, before the case is returned to the 
Board, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 

action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


